                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA                                      -7 pfi p.
                                                                                                   '' vJ* k .
                                  STATESBORO DIVISION




 UNITED STATES OF AMERICA,

                Plaintiff.                         CRIMINAL ACTION NO.: 6:l8cr0l2

        V.



 DERRICK RENARD TAYLOR,

                Defendant.




                                           ORDER


       This matter is before the Court on the Motion for Leave of Absence by Tara M. Lyons,

counsel for Plaintiff, for the dates of June 20, 2019 through July 5, 2019 and July 15, 2019

through July 19, 2019. (Doc. 27.) After careful consideration, said Motion is GRANTED.


       SO ORDERED,this              ay of May, 2019.




                                                     :kRlSTOPHER L. RAY
                                                     CHRISTOPHI                          '
                                                     MAGISTRATE JUDGE
                                                     SOUTHERN DISTRICT OF GEORGIA
